Mr. Justice Robb
delivered the opinion of the Court;
This suit involves the contract, between Joseph J. Moebs and J. Wilbur Latham, mentioned in the preceding suit, and it was tried at the same time and before the same jury. The crucial question was, against whom should the so-called cattle deed of trust be charged, the trust amounting to $2,556. It was a question of fact, which the jury, under proper instructions from the court, determined in favor of the appellee. The opinion in the preceding case [anle, p. 112] covers every point necessary to be noticed here. Judgment therefore will be affirmed, with costs. Affirmed.